Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.
 
Response to Amendment
The applicant’s amendment filed on September 07, 2021 has been entered.   The amendment has addressed the objection to the specification & 35 USC 112(b) rejection as set forth in the previous office action.  Claims 4-6, 9, 13-15, 17 & 18 have been cancelled.  Claims 1-3, 7, 8, 10-12, 16 & 19-20 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foss (US 6,264,442 B1) (Foss hereinafter) in further view of Williams et al (US 2009/0092510 A1) (Williams hereinafter), Dahouk et al (US 2015/0110642 A1) (Dahouk hereinafter) & Ochoa et al (US 2011/0081268 A1) (Ochoa hereinafter), and as evidenced by NPL “Crosshead”, Monk et al (US 2002/0038554 A1) (Monk hereinafter).
Regarding Claim 1, Foss discloses:  An apparatus (Figure 2), comprising: 
a pump assembly (10), comprising: 
a drive shaft (34a & 34b) comprising a plurality of support journals (Foss discloses in Column 2 – Lines 58-61 how “journal bearings” could be used to support the driveshaft.  So once the bearings (38a & 38b) are modified to be journal bearings, the portions of the driveshaft supported by these bearings would become the support journals), and a plurality of crankpin journals (Figures 2 & 5; These figures shows how there are at least two crankpins (32a & 32b) that are rotatably received in the pairs of the counter balance members (36A & 36B).  Furthermore, as noted above Foss discloses in Column 2 – Lines 58-61 how “journal bearings” could be used to support the driveshaft.  So it would have been known that the crankpins could be supported in crankpin journals.  This is evidenced by Monk, which discloses in Paragraph 6 how it was known for general compressor construction to comprise crankpin journals); 
a plurality of rods (24a & 24b) operatively coupled with the drive shaft, each rod extending to a crankpin journal of the plurality of crankpin journals of the drive shaft (Figure 2); 
a plurality of reciprocating members (16a & 16b) each operatively coupled with a corresponding one of the plurality of rods (24a & 24b; Figure 2); and 
an electric motor (46) being disposed at a position axially between crankpin journals of the plurality of crankpin journals (Figure 2), the electric motor being fixedly connected in a manner enabling rotation of the drive shaft (Figure 2), and wherein the plurality of reciprocating members are operable to move a fluid (Figure 2; Column 1 - Lines 46-49).
Foss fails to disclose:  a plurality of main journals;
each rod being operatively coupled with the drive shaft via a crosshead fixedly coupled with each rod of the plurality of rods and pivotally coupled with a connecting rod extending to a crankpin journal of the plurality of crankpin journals of the drive shaft, the crosshead being guided by inner housing walls to reduce lateral motion of the crosshead;
a plurality of electric motors, at least one crankpin journal and at least one connecting rod being located between electric motors of the plurality of electric motors, wherein the electric motor comprises a rotor mounted to a rotor shaft located along an interior of the rotor, the rotor shaft having an axial bore sized to receive the drive shaft therein, the drive shaft being fixedly connected to the rotor shaft, wherein the rotor shaft is operable to rotate the drive shaft and thus move the plurality of rods and reciprocating members, wherein the rotor shaft and the drive shaft rotate at the same speed, the speed being variable up to 500 RPM
With respect to the pump assembly comprising: a plurality of electric motors with at least one crankpin journal and at least one connecting rod being located between electric motors of the plurality of electric motors, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  The applicant has not identified how duplicating the number of motors would solve any specific problem OR achieve any novel/unexpected result, therefore the examiner holds that it would have been obvious to one of ordinary skill in the art that the components of Foss’s pump assembly could be duplicated which (when incorporated with Foss’s disclosure of having the electric motor positioned axially between two adjacent crankpin journals & connecting rods) would result in having at least one crankpin journal and at least one connecting rod (24a & 24b) being located between electric motors of the plurality of electric motors (see the annotated figure below).

    PNG
    media_image1.png
    951
    1049
    media_image1.png
    Greyscale

Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Foss to have a plurality of electric motors, as such a modification is considered by the courts as being an obvious duplication of parts that has no patentable significance. 
Williams teaches a pump assembly (Figure 4A) comprising a fluid assembly (56) connected to a power assembly (52) via a crosshead (55), the pump assembly comprising a plurality of pistons (80) that are driven by a piston rod (see the annotation of Figure 4A below) & a plurality of connecting rods (70), the plurality of connecting rods (70) have one end fixedly connected to a crankpin journal (Fires 4A & 4B) to the crankpins (62) and the other end connected to the crosshead assembly (54; Figure 4b; Please note that each rod of the plurality of rods are “fixedly coupled” to the crosshead in the same manner as in the claimed invention), the crosshead assembly pivotally couples the connecting rod (70) of the driveshaft (60) to the piston rod of the pistons (see the annotation of Figure 4A below), where the crosshead (55) is being guided by inner housing walls to reduce lateral motion of the crosshead (Figure 4b; The figure shows how the crosshead axially slides within an inner housing in the same manner as the crosshead of the applicants invention (see the crosshead (285) in Figure 3), where the housing would reduce the lateral motion of the crosshead during actuation in Williams in the same way (and for the same reasons) as in the applicants invention). 

    PNG
    media_image2.png
    539
    694
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to have a crosshead assembly disposed between the crankshaft & piston to provide the benefit of helping to eliminate sideways pressure on the piston, see evidenced 
Dahouk teaches an electric motor (710) for imparting a rotating force on a drive shaft (714) of a pump (Abstract), wherein:  the electric motor disposed about and fixedly connected with at least one main journal of the plurality of main journals (Figure 10 shows how the drive shaft (714) is supported on opposite ends of the electric motor by bearings (729 & 736).  With Foss’s teaching of using journal bearings to rotatably support the shaft (see Column 2 - Lines 58-61), it would have been obvious to one of ordinary skill in the art that the bearings of Dahouk could also be journal bearings, with the portions of drive shaft (714) being supported by these journal bearings being the main journals.  This would result in the electric motor being “disposed about and fixedly connected with at least one main journal of the plurality of main journals”), wherein the electric motor comprises a rotor (The rotor would be the plurality of permanent magnets that are fitted to the rotor (as described in Paragraph 72).  PLEASE NOTE that this would be equivalent to the “rotor” as described & shown by the applicant.  Paragraph 38 - Lines 8-9 & Figure 3 teaches how the rotor (258) may comprise a plurality of permanent magnets (259) fixedly disposed about a rotor shaft (260)) mounted to a rotor shaft (728) located along an interior of the rotor (the identified rotor shaft would be within the plurality of magnets), the rotor shaft (728) having an axial bore sized to enable insertion of  the drive shaft (714) therein (Figure 10), the drive shaft (714) being fixedly connected to the rotor shaft (728; Figure 10), the electric motor being fixedly connected with the at least one main journal via the rotor shaft (The electric motor of Dahouk would be “fixedly connected with the at least one main journal via the rotor shaft” in the same manner as the applicants invention as shown in Figure 3 (with the parts being the electric motor (250), main journal (264) & rotor shaft (260)), wherein the rotor shaft is operable to rotate the drive shaft and thus move the plurality of rods and reciprocating members (This limitation would be met upon the modification of Foss with the electric motor as taught by Dahouk).
While Foss does teach how their pump is driven by an electric motor, they only generically refer to the motor and do not provide any specifics regarding the internal structure of their motor.  It is noted that a simple substitution of one known element (in this case, the generic electric motor of Foss) for another (in this case, the specific electric motor as taught by Dahouk) to obtain predictable results (in this case, a motor capable of imparting a driving force onto a drive shaft) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Ochoa teaches:  a piston pump (Paragraph 8) that is driven by a motor (Paragraph 9), wherein the driving speed is up to 500 RPM (Paragraph 12 – Lines 1-2).
Foss discloses in Column 2 – Lines 62-64 how the prime mover of the system is a “variable speed electric motor”, but fails to specify what rotational speeds the crankshaft of the piston pump operates at.  Ochoa teaches how the piston pump can operate at speeds OVER 300 RPMs.  
The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 Paragraph I).  Ochoa discloses how the speed is at least 300 RPM, which would include speeds up to 500 RPM.  Furthermore, the courts have held that where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05 Paragraph II.A).  For these court decisions, the examiner holds that it would have been obvious to one of ordinary skill in the art to have a pump with a drive shaft capable of operating up to 500 RPM.  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Foss utilize a crosshead, as taught by Williams & as evidenced by the NPL “Crosshead”, to provide the benefit of reducing wear on the pistons by reducing sideways pressure.  One of ordinary skill in the art would also be motivated to modify the generic electric motor of Foss to have a stator & rotor assembly with main journals, as taught by Dahouk, since such structure for an electric motor was well known at the effective filing date of the claimed invention.  Finally, one of ordinary skill would be motivated to modify the pump assembly of Foss such that it could operate at rotational speeds of up to 500 RPM, as taught by Ochoa, to allow the pump to be utilized in applications that desired such high flowrates.
Regarding Claim 2, Foss in view of Williams, Dahouk & Ochoa teaches the invention as disclosed above in Claim 1, wherein Foss & Dahouk teaches:  wherein the rotor further comprises a plurality of permanent magnets (Dahouk: Paragraph 72).
Regarding Claim 3, Foss in view of Williams, Dahouk & Ochoa teaches the invention as disclosed above in Claim 1, wherein Foss in view of Dahouk teaches:  wherein the pump assembly does not comprise a transmission operatively connecting the rotor shaft and the drive shaft (Dahouk: Figure 10; There is no transmission operatively connecting the rotor shaft to the drive shaft).
Regarding Claim 10
However, as noted above the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Foss to have at least three electric motors, as such a modification would have been considered an obvious duplication of parts that has no patentable significance.

Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Foss, Williams, Dahouk & Ochoa (and as evidenced by Monk & NPL “Crosshead) as applied to claim 1 above, and further in view of Sauciuc et al (US 2007/0020107 A1) (Sauciuc hereinafter).
Regarding Claim 7, Foss in view of Williams, Dahouk & Ochoa teaches the invention as disclosed above in Claim 1.  While Foss was modified to have a plurality of electric motors (in view of previous court decisions regarding the duplication of parts) in view of Claim 1, the prior art Foss, Williams, Dahouk & Ochoa all fail to teach:  wherein the electric motors of the plurality of electric motors are synchronized.
However, Sauciuc does teach a pump assembly with two separate electric motors (620 & 630) coupled to drive a common drive shaft (610), wherein a controller (650) is electrically connected to the electric motors to synchronize (Paragraph 32) such that the two electric motors will simultaneously provide torque to the shaft (Paragraph 34).  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Foss 
Regarding Claim 8, Foss in view of Williams, Dahouk, Ochoa & Sauciuc teaches the invention as disclosed above in Claim 7, wherein while Foss (as modified in view of Claim 7) teaches:  wherein electric motors are synchronized via variable speed drive synchronization (As noted in the rejection of Claim 7, Foss was modified to have the plurality of separate electric motors (620 & 630) coupled to drive a common drive shaft (610), wherein a controller (650) is electrically connected to the electric motors to synchronize (Paragraph 32), where the controller would be a variable speed drive synchronization for synchronizing the speed of the plurality of motors (see Paragraph 34).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foss, Williams, Dahouk & Ochoa (and as evidenced by Monk & NPL “Crosshead) as applied to claim 1 above, and further in view of Miser (US 6,164,188 A) (Miser hereinafter).
Regarding Claim 11, Foss in view of Williams, Dahouk & Ochoa teaches the invention as disclosed above in Claim 1, wherein Foss, Williams, Dahouk & Ochoa all fail to teach:  wherein each rod is fixedly coupled with the corresponding crosshead via a threaded connection and with the corresponding reciprocating member via a flexible connection.
Miser is also directed to a reciprocating pump/compressor with a crosshead (30) where the connecting rods that are coupled to the crosshead of the reciprocating pump assembly can have threaded connections (see Column 4 – Line 55) & flexible connections (see Column 5 - Lines 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Foss (as modified by Williams, Dahouk & Ochoa in view of Claim 1) to have the connecting rods use threaded connections & flexible connections, as taught by Miser.  Using threaded connections would allow for an easy method of fixing the reciprocating components together AND using the flexible connection would provide compensation for any misalignment of the components during reciprocation (see Column 5 - Lines 41-45 of Miser).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Leugemors et al (US 2011/0236225 A1), Foss, Dahouk & Ochoa, and as evidenced by Noland (US 2007/0017478 A1) (Noland hereinafter).
Regarding Claim 12, Leugemors teaches:  An apparatus (100), comprising: 
a mixer (102) for mixing a base fluid and a material to form a fracturing fluid (Paragraph 24 – Lines 7-23);
a manifold coupled to the mixer to receive the fracturing fluid (see the annotation of Figure 1 below); and
a pump assembly (104) coupled to the manifold to enable pumping of the fracturing fluid to a wellbore (122), the pump assembly (104), comprising: 
a crankshaft (118) comprising a plurality of main journals and a plurality of crankpin journals (The examiner takes official notice that while Leugemors does not EXPLICITLY disclose that their crankshaft comprises a plurality of main & crankpin journals, these would be implicit for the operation.  This is evidenced by Noland which shows in Figure 2 a crankshaft (55) that is supported by main journals (50 & 51) & crankpin journal (48)); 
a plurality of rods (114) each operatively coupled with a corresponding one of the plurality of crankpin journals (see Figure 1); 
a plurality of reciprocating members (110) each operatively coupled with a corresponding one of the plurality of rods (Figure 1); and 
an electric motor (Para. 17 – Lines 9-15) positioned around the crankshaft, the electric motor being operable to rotate the crankshaft (Figure 1).

    PNG
    media_image3.png
    180
    693
    media_image3.png
    Greyscale

Leugemors is silent regarding:  wherein the electric motor comprises a stator and a rotor, wherein the rotor comprises a plurality of permanent magnets mounted to an internally located hollow rotor shaft sized to receive the crankshaft, the crankshaft being separate from the hollow rotor shaft but rigidly affixed to the hollow rotor shaft via direct contact between the hollow rotor shaft and the crankshaft in a manner enabling the direct connection of the rotor with the crankshaft between crankpin journals of the plurality of crankpin journals, and wherein the rotor is operable 
Foss teaches:  a piston pump assembly (10) comprising a plurality of pistons (16a & 16b) that are operatively coupled to a respective connecting rod (24a & 24), wherein the connecting rods are driven by a crankshaft (34a & 34b) with a plurality of crankpin journals (Figures 2 & 5; These figures shows how there are at least two crankpins (32a & 32b) that are rotatably received in the pairs of the counter balance members (36A & 36B).  Furthermore, Foss discloses in Column 2 – Lines 58-61 how “journal bearings” could be used to support the driveshaft.  So it would have been known that the crankpins could be supported in crankpin journals.), wherein an electric motor (46) is disposed at a position axially between crankpin journals of the plurality of crankpin journals (Figure 2).  When this teaching of having the electric motor disposed axially between the crankpin journals is applied to Leugemors, this would result in the direct connection of the rotor and the crankshaft being between crankpin journals of the plurality of crankpin journals.
Having the electric motor disposed around the crankshaft between the two pumping units of Leugemors would provide the benefit of creating a more compact pump assembly, as opposed to having the electric motor axially disposed off to the side to the two pumping units.
Dahouk teaches:  an electric motor (710) for imparting a rotating force on a drive shaft (714) of a pump (Abstract), wherein:  the electric motor (710) comprises a stator (726) and a rotor (comprising the rotor shaft (728) & the plurality of magnets that are fitted to the rotor, as described in Paragraph 72.  PLEASE NOTE that this would be equivalent to the “rotor” as described & shown by the applicant.  Paragraph 38 - Lines 8-9 & Figure 3 teaches how the rotor the rotor comprises a plurality of permanent magnets mounted to an internally located hollow rotor shaft (728; see Paragraph 72) sized to receive the crankshaft (714), the crankshaft (714) being separate from the hollow rotor shaft (728) but rigidly affixed to the hollow rotor shaft via direct contact between the hollow rotor shaft and the crankshaft in a manner enabling the direct connection of the rotor with the crankshaft (Figure 10 shows the hollow rotor shaft (726) being in direct contact with the drive shaft (714), and Paragraph 72 describes how the first motor rotor (728) is rotatably connected to the stator (726) by bearings (729) where the first motor stator (726) is connected to the housing (712)) between crankpin journals of the plurality of crankpin journals, and wherein the rotor is operable to rotate the crankshaft and thus move the plurality of rods (would be met upon the incorporation of the electric motor of Dahouk into the pump apparatus of Leugemors (after it has been modified to have the electric motor located between the pumping units as taught by Foss),
While Leugemors discloses how the pump can be powered using any pump powering mechanism or system understood in the art, including electrical (see Paragraph 17 – Lines 9-15), they are silent regarding the internal structure of the motor.  The examiner holds that the use of electric motors comprising a stator that imparts a rotational force on a plurality of magnets mounted to the drive shaft would have been well known to those having ordinary skill in the art, at the effective filing date of the claimed invention.  It would have been obvious to one having ordinary skill in the art that a simple substitution of one known element (in this case, the unspecified powering mechanism of Leugemors) for another (in this case, the stator & rotor assembly as taught by Dahouk) to obtain predictable results (in this case, a pump drive mechanism 
Ochoa teaches:  a piston pump (Paragraph 8) that is driven by a motor (Paragraph 9), wherein the driving speed being up to 500 RPM (Paragraph 12 – Lines 1-2).
While Leugemors discloses how the pump can be powered using any pump powering mechanism or system understood in the art, including electrical (see Paragraph 17 – Lines 9-15), but fails to specify what rotational speeds the crankshaft of the piston pump operates at.  Ochoa teaches how the piston pump can operate at speeds OVER 300 RPMs.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 Paragraph I).  Ochoa discloses how the speed is at least 300 RPM, which would include speeds up to 500 RPM.  Furthermore, the courts have held that where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05 Paragraph II.A).  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Leugemors such that the motor comprised a stator & rotor assembly, as taught by Dahouk, since such structure for an electric motor was well known at the effective filing date of the claimed invention.  One of ordinary skill in the art would also be motivated to modify the pump assembly of Leugemors to have the motor disposed axially between the two crankshafts of the two pumping modules, as taught by Foss, to provide the benefit of creating a more compact pump assembly.  Finally, one of ordinary skill would be motivated to modify the pump assembly of Leugemors such .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in further view of Foss, Dahouk & Ochoa.
Regarding Claim 1, Williams discloses:   An apparatus (Figure 6B), comprising: 
a pump assembly (100), comprising: 
a drive shaft (120) comprising a plurality of support bearings (122) and a plurality of crankpin journals (124-1 through 124-5); 
a plurality of rods (166) operatively coupled with the drive shaft (Figure 6B & 8; The plurality of rods (166) are operatively coupled with the driveshaft through the crosshead assembly (150)), each rod (166) being operatively coupled with the drive shaft via a crosshead (160) fixedly coupled with each rod of the plurality of rods (Figure 6B) and pivotally coupled with a connecting rod (140) extending to a crankpin journal of the plurality of crankpin journals of the drive shaft (Figure 6B & 8), the crosshead (160) being guided by inner housing (164) walls to reduce lateral motion of the crosshead (Figure 10A; The figure shows how the crosshead axially slides within an inner housing in the same manner as the crosshead of the applicants invention (see the crosshead (285) in Figure 3), where the housing would reduce the lateral motion of the crosshead during actuation in Williams in the same way (and for the same reasons) as in the applicants invention);
a plurality of reciprocating members each operatively coupled with a corresponding one of the plurality of rods (Paragraph 33 - Lines 9-12); and 
a plurality of electric motors (Paragraph 32 - Lines 3-6), each electric motor being fixedly connected in a manner enabling rotation of the drive shaft (Paragraph 32 - Lines 3-6; Figure 6B), and wherein the plurality of reciprocating members are operable to move a fluid (Paragraph 33).
Williams fails to teach the pump assembly comprising:  support journals and a plurality of main journals;
each electric motor being disposed about and fixedly connected with at least one main journal of the plurality of main journals at a position axially between crankpin journals of the plurality of crankpin journals, at least one crankpin journal and at least one connecting rod being located between electric motors of the plurality of electric motors, wherein each electric motor comprises a rotor mounted to a rotor shaft located along an interior of the rotor, the rotor shaft having an axial bore sized to receive the drive shaft therein, the drive shaft being fixedly connected to the rotor shaft, wherein the rotor shaft is operable to rotate the drive shaft and thus move the plurality of rods and reciprocating members, wherein the rotor shaft and the drive shaft rotate at the same speed, and the speed being variable up to 500 RPM.
However, Foss teaches:  a piston pump assembly (10) comprising a plurality of pistons (16a & 16b) that are operatively coupled to a respective connecting rod (24a & 24), wherein the connecting rods are driven by a crankshaft (34a & 34b) with a plurality of crankpin journals (Figures 2 & 5; These figures shows how there are at least two crankpins (32a & 32b) that are rotatably received in the pairs of the counter balance members (36A & 36B) & a plurality of support journals (38A & 38B; Column 2 – Lines 58-61 how “journal bearings” could be used to an electric motor (46) is disposed at a position axially between the plurality of rods (24a & 24b; see Figure 2).  
PLEASE NOTE that the proposed modification being made is to modify the two electric motors of Williams (as described in Paragraph 32 - Lines 3-6) such that they directly drove the crankshaft (as shown in Figure 2 of Foss), were disposed between adjacent pairs of crankpin journals (as shown in Figure 2 of Foss) AND to have the crankshaft supported by journal bearings (as described by Foss in Column 2 - Lines 58-61).  This would result in the electric motor being disposed about the drive shaft at a position axially between crankpin journals of the plurality of crankpin journals AND having at least one crankpin journal and at least one connecting rod being located between electric motors of the plurality of electric motors.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Williams such that the two electric motors directly drove the crankshaft at positions axially between adjacent pairs of crankpin journals & to have the crankshaft support by support journals, as being taught by Foss.  Having the two electric motors directly drive the crankshaft would reduce construction costs (by eliminating the need in Williams for the pinion shaft & bull gears to transmit the rotational force from the motors to the crankshaft), having the electric motors positioned axially between adjacent pairs of crankpin journals would create a more compact pump assembly, and the use of “journals” to rotatably support a crankshaft would have been well known to those of ordinary skill at the time of invention.
Dahouk teaches an electric motor (710) for imparting a rotating force on a drive shaft (714) of a pump (Abstract), wherein:  the electric motor disposed about and fixedly connected with at least one main journal of the plurality of main journals (Figure 10 shows how the drive main journals.  This would result in each of Williams pair of electric motors as being “disposed about and fixedly connected with at least one main journal of the plurality of main journals”), wherein the electric motor comprises a rotor (The rotor would be the plurality of permanent magnets that are fitted to the rotor (as described in Paragraph 72).  PLEASE NOTE that this would be equivalent to the “rotor” as described & shown by the applicant.  Paragraph 38 - Lines 8-9 & Figure 3 teaches how the rotor (258) may comprise a plurality of permanent magnets (259) fixedly disposed about a rotor shaft (260)) mounted to a rotor shaft (728) located along an interior of the rotor (the identified rotor shaft would be within the plurality of magnets), the rotor shaft (728) having an axial bore sized to receive the drive shaft (714) therein (Figure 10), the drive shaft (714) being fixedly connected to the rotor shaft (728; Figure 10), wherein the rotor shaft is operable to rotate the drive shaft and thus move the plurality of rods and reciprocating members (This limitation would be met upon the modification of Foss with the electric motor as taught by Dahouk), wherein the rotor shaft and drive shaft rotate at the same speed (because the rotor shaft is rigidly mounted to the outer circumferential surface of the drive shaft, this would result in the drive shaft & rotor shaft as rotating at the same speed).
While Williams does teach how their pump is driven by a pair of electric motors (see Paragraph 32), they only generically refer to the motors and do not provide any specifics regarding the internal structure of their motors.  The use of stator/rotor assemblies to impart a rotating force 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Williams such that the electric motors comprises a stator surrounding a rotor shaft, where the rotor shaft is located along an interior of a rotor AND the rotor shaft has an axial bore sized to receive the drive shaft therein, as taught by Dahouk.  This would allow the electric motor to utilize well-established structure for imparting a rotating force to drive the pump. 
Ochoa teaches:  a piston pump (Paragraph 8) that is driven by a motor (Paragraph 9), wherein the driving speed being up to 500 RPM (Paragraph 12 – Lines 1-2).
While Williams discloses how the pump is driven by a pair of electric motors (see Paragraph 32), they fail to specify what rotational speeds the crankshaft of the piston pump operates at.  Ochoa teaches how the piston pump can operate at speeds OVER 300 RPMs.  The courts have held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 Paragraph I).  Ochoa discloses how the speed is at least 300 RPM, which would include speeds up to 500 RPM.  Furthermore, the courts have held that where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05 Paragraph II.A).  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Williams such that their electric motors could operate at rotational speeds of up to 500 RPM, as taught by Ochoa, to allow the pump to be utilized in applications that desired such high flowrates.

Claims 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in further view of Foss, Dahouk, Ochoa & Leugemors.
When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).
Regarding Claim 16, this claim is reciting a method of operating the apparatus as disclosed in Claim 1 IN ADDITION TO specifying that the pump assembly is delivering a fracturing fluid down into a wellbore AND the pump assembly is further comprising: a stator, and an internal rotor shaft about which is mounted at least one of a plurality of windings or a plurality of permanent magnets. 
With respect to the method steps recited in Claim 16 that would be performed by the apparatus disclosed in Claim 1, those method steps are rejected under the same prior art and motivations as those used in the rejection of Claim 1. With respect to the additional limitations, Williams as modified by Dahouk (where as noted in the rejection of Claim 1 above, Williams was modified to have their generic electric motors modified to include the internal structure as disclosed by Dahouk) would result in the pump assembly as further comprising: a stator (Dahouk: 726), and an internal rotor shaft (Dahouk: 728) about which is mounted at least one of a plurality of windings or a plurality of permanent magnets (Dahouk: Paragraph 72).
Williams, Foss, Dahouk & Ochoa all fail to teach:  the pump assembly is delivering a fracturing fluid down into a wellbore.
HOWEVER, Leugemors does teaches a reciprocating piston pump assembly comprising a power end (106) comprising an electrical system (Paragraph 17 - Lines 10-15), for driving a fluid delivering a fracturing fluid down into a wellbore (120; Figure 1; Paragraph 24 – Lines 7-23).
The pump assembly of Williams is identical to the pump assembly of Leugemors (in that both are directed to an electric motor that drives a crankshaft to reciprocating drive a plurality of pistons in a fluid end to pressurize a fluid) and it would have been obvious to one of ordinary skill that the pump assembly of Williams could be utilized to deliver a fracturing fluid into a wellbore, as being taught by Leugemors.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the pump assembly of Williams (as modified by Foss, Dahouk & Ochoa in view of Claim 16) could be utilized to deliver a fracturing fluid to a wellbore, as taught by Leugemors, as the pump assembly is structurally capable of performing that function AND this would increase the number of applications that the pump assembly could be used in.
Regarding Claim 19, Williams in view of Foss, Dahouk, Ochoa & Leugemors teaches the method as disclosed above in Claim 16, wherein Williams discloses: comprising electrically connecting the plurality of electric motors to an electric power source (While Williams does not EXPLICITLY describes that their twin electric motors (see Paragraph 32 - Lines 3-6) are electrically connected to an electric power source, the examiner takes official notice that this would be implicit in order for the electric motors to operate.  This is evidenced by Dahouk that shows in Figure 4, and describes in Paragraph 54, how the electric motor of a pump is powered by a primary power source (357)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williams, Foss, Dahouk, Ochoa & Leugemors as applied to Claim 16 above, and in view of Sauciuc et al (US 2007/0020107 A1) (Sauciuc hereinafter).
Regarding Claim 20, Williams in view of Foss, Dahouk, Ochoa & Leugemors teaches the method as disclosed above in Claim 16, wherein while Williams does teach how a pair of electric motors are used to rotate the pumps single driveshaft (see Paragraph 32 - Lines 3-6), all of the prior art Williams, Foss, Dahouk, Ochoa & Leugemors fail to teach:   using at least one variable speed drive for synchronizing the speed of the first and second electric motor; and monitoring the speed of the first and second motors.
However, Sauciuc does teach a pump assembly with two separate electric motors (620 & 630) coupled to drive a common drive shaft (610), wherein a controller (650) is electrically connected to the electric motors to synchronize & monitor the speed of the first and second electric motors (Paragraph 32).  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Williams (as modified in view of Claim 16) which discloses having a pair of electric motors (see Paragraph 32 - Lines 3-6) to further comprise a controller for synchronizing the speed of the plurality of motors, as taught by Sauciuc, to provide the benefit of allowing for the ability to synchronize and monitor the speed of a plurality of electric motors.

Response to Arguments
The applicant did not enter any new arguments beyond what was previously entered as part of the Response After Final entered on September 07, 2021.  So the examiner’s response to these arguments identified in the Advisory Action (entered on 09/21/21) are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746